                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


THERESA BOYD,

       Plaintiff,

       v.
                                                              Case No. 20-C-112
ANDREW SAUL, Commissioner of
Social Security,

       Defendant.


                                            ORDER


       This matter is before the Court on the parties’ stipulated motion to Enter Judgment and

Remand the Commissioner’s Decision for Further Administrative Proceedings, and the Court

being duly advised, now grants the stipulated motion.

        IT IS HEREBY ORDERED that this case be remanded to the Agency pursuant to the

 fourth sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment be entered

 pursuant to Federal Rule of Civil Procedure 58. Upon receipt of the Court’s order, if the

 Appeals Council does not issue a fully-favorable decision, the Appeals Council will instruct an

 Administrative Law Judge (ALJ) to take further action to complete the administrative record.

 The ALJ will reevaluate the entire record, including Dr. Vashi’s opinion and all other opinion

 evidence. The ALJ will reevaluate the intensity, persistence, and functionally limiting effects

 of Plaintiff’s symptoms. The ALJ will proceed through the sequential evaluation process as

 needed to reach a decision. If the evaluation reaches step four, the ALJ will reevaluate

 Plaintiff’s residual functional capacity, including supported limitations from all severe and non-

 severe impairments. The ALJ will obtain vocational testimony if needed to support a decision.
The ALJ will proffer any additional evidence consistent with agency regulations and SSRs.

The claimant may submit new evidence and may ask for a new hearing consistent with agency

regulations.

      Dated at Green Bay, Wisconsin, this 8th day of April, 2020.

                                                  BY THE COURT:


                                                  s/ William C. Griesbach
                                                  WILLIAM C. GRIESBACH, District Judge
                                                  United States District Court
